EXHIBIT 99.2 REDHILL BIOPHARMA LTD. CONDENSED INTERIM FINANCIAL INFORMATION (UNAUDITED) MARCH 31, 2014 REDHILL BIOPHARMA LTD. CONDENSED INTERIM FINANCIAL INFORMATION (UNAUDITED) MARCH 31, 2014 TABLE OF CONTENTS Page UNAUDITED FINANCIAL STATEMENTS AS OF MARCH 31, 2014 - IN U.S. DOLLARS: Condensed interim statements of comprehensive income (loss) 2 Condensed interim statements of financial position 3 Condensed interim statements of changes in equity 4 Condensed interim statements of cash flows 5 Notes to the condensed interim financial statements 6-12 REDHILL BIOPHARMA LTD. CONDENSED INTERIM STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three months ended March 31 U.S. dollars in thousands REVENUES: Licensing revenue - Other revenue 5 4 TOTAL REVENUE 4 COST OF REVENUE ) - RESEARCH AND DEVELOPMENT EXPENSES, net ) ) GENERAL AND ADMINISTRATIVE EXPENSES ) ) OTHER INCOME - OPERATING INCOME (LOSS) ) FINANCIAL INCOME 89 43 FINANCIAL EXPENSES (4
